Citation Nr: 0615244	
Decision Date: 05/25/06    Archive Date: 06/06/06	

DOCKET NO.  00-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder. 

3.  Entitlement to an increased evaluation for partial 
neurogenic loss of sensation of the bladder, currently 
evaluated at 40 percent. 

4.  Entitlement to an increased evaluation for a herniated 
lumbar disc with degenerative osteoarthritis of the lumbar 
spine, currently evaluated at 20 percent. 

5.  Entitlement to an increased evaluation for anal 
fistulotomy cryptotomies, currently evaluated at 10 percent.   

6.  Entitlement to a compensable evaluation for hemorrhoids. 

7.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from October 1967 to August 
1969, from May 1975 to April 1977 and from June 1977 to March 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1998 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
heart disorder will be addressed in the REMAND portion of 
this decision.  Because the outcome of the petition to reopen 
the claim for a heart disorder may alter the veteran's 
combined disability rating, the veteran's claim pertaining to 
a total rating based upon individual unemployability will be 
deferred.  


FINDINGS OF FACT

1.  A depressive disorder was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service.  

2.  The veteran's bladder disorder does not require use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

3.  The veteran's lumbar spine is not productive of severe 
limitation of motion or severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months; or forward flexion of the thoracolumbar spine of 30 
degrees or less.  

4.  Residuals of anal fistulotomy cryptotomies do not 
manifest occasionally involuntary bowel movements 
necessitating the wearing of a pad.  

5.  The veteran is not currently shown to have hemorrhoids 
that are large or thrombotic, irreducible with excessive 
redundant tissue evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for major depression have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).  

2.  The criteria for an evaluation in excess of 40 percent 
for partial neurogenic loss of sensation of the bladder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115(a), Diagnostic 
Codes 7512-7517 (2005).  

3.  The criteria for an evaluation in excess of 20 percent 
for a herniated lumbar disc with degenerative osteoarthritis 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5293 & 5243 (1998-2005). 

4.  The criteria for an evaluation in excess of 10 percent 
for anal fistulotomy cryptotomies have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7335 (2005).  

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic 
Code 7336 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in January 2001, November 2003 and April 
2005.  While this notice does not provide any information 
concerning the evaluation that could be assigned should 
service connection be granted, or the effective date that 
could be assigned should service connection or an increased 
evaluation be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's denial of service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information.  




The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case, 
including the conduct of VA medical examinations.  The 
veteran and his representative have been kept appraised of 
the RO's actions in this case by way of the Statement of the 
Case [and the Supplemental Statements of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  


Service Connection for Major Depression

The veteran essentially contends that service connection for 
major depression is warranted.  The veteran asserts that he 
has depression as a result of treatment he received from the 
U.S. Postal Service as a result of seeking treatment from the 
VA for his disabilities.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between any current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A review of the veteran's service medical records discloses 
that a psychiatric disorder was not manifested during service 
since those records contain no evidence of complaints, 
treatment or diagnosis of a psychiatric disorder, including 
depression during service.  Medical records dated following 
separation from service show that the veteran was apparently 
diagnosed as having a dysthymic disorder during a VA 
hospitalization in October 1985.  That record indicated that 
the veteran had no previous psychiatric history.  

While the veteran has clearly been diagnosed as having a 
depressive disorder, and indeed was diagnosed as having 
recurrent major depressive disorder following a May 2005 VA 
examination, there is no medical evidence that in any way 
relates the veteran's currently diagnosed depressive disorder 
to service or to a service-connected disability.  In fact, 
following the May 2005 VA examination the examiner 
specifically indicated that in the examiner's opinion the 
veteran's major depressive disorder symptoms were not the 
result of service as he functioned very well in the service 
and denied any depressive symptoms until 1999 - approximately 
19 years after he was discharged from active military 
service.  .  

Therefore, in the absence of evidence demonstrating the 
presence of a psychiatric disorder during service and/or 
medical evidence relating a current psychiatric disorder to 
service or to a service-connected disability, service 
connection for major depression is not warranted.  The 
veteran was advised of the need to submit medical evidence 
demonstrating a nexus or relationship between a current 
disability and service by way of letters from the RO to him, 
but he did not do so.  A claimant has a responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current psychiatric 
disability and service.  

Accordingly, service connection for major depression is not 
established and the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.  



Increased Rating Claims

The veteran essentially contends that the current evaluations 
assigned for his service-connected disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  





Evaluation of Neurogenic Bladder

An April 1983 rating decision granted service connection for 
partial neurogenic loss of sensation of the bladder and 
assigned a 10 percent evaluation.  The RO explained that a 10 
percent evaluation was assigned under Diagnostic Code 5717-
5712 because while an actual bladder injury was not shown, 
there was an injury to the nervous system associated with 
bladder sensation.  That evaluation remained in effect until 
a July 2005 rating decision during the course of this appeal 
increased the evaluation from 10 percent to 40 percent.  Both 
Diagnostic Codes 7512 and 7517 both provide for evaluations 
to be assigned based on a voiding dysfunction.  Under that 
criteria, a 40 percent evaluation requires the wearing of 
absorbent materials which must be changed 2 to 4 times a day.  
The next higher 60 percent evaluation requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

The evidence of record fails to disclose that the veteran 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
For example, at the time of a February 2004 VA genitourinary 
examination the veteran reported that he had urge 
incontinence and had some loss of urine without control, but 
the veteran indicated that he did not wear pads.  Similarly, 
at the time of the May 2005 VA genitourinary examination the 
veteran reported that he was unable to feel his bladder 
filling until he experienced the sudden urge to urinate and 
that at times he was unable to make it to the rest room 
resulting in urge incontinence.  It was noted that the 
veteran wore no pads or diapers.  Following the examination 
the pertinent diagnosis was lower urinary tract symptoms, 
including urgency with urge incontinence, urinary frequency 
and nocturia with post void dribbling.  The examiner 
commented that in regard to the severity of the veteran's 
symptoms, including occupational and social impairment, that 
the veteran had significant social impairment as he 
frequently had urge incontinence and was urinating in his 
pants.  The examiner commented that they were not sure why 
the veteran was not wearing pads or diapers.  


Based on that examination, the July 2005 rating decision 
increased the evaluation from 10 percent to 40 percent.  
Since the evidence does not demonstrate that the veteran 
wears pads or absorbent material which must be changed four 
or more times per day, an evaluation in excess of 40 percent 
for the veteran's bladder disorder is not warranted.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (Both mandating that 
VA only consider the factors as enumerated in the rating 
criteria).  


Evaluation of Lumbar Spine

A rating decision dated in June 1981 granted service 
connection for the veteran's lumbar spine disability.  
Specifically, that rating decision granted service connection 
for a herniated lumbar disc with degenerative osteoarthritis 
of the lumbosacral spine with a history of right 
radiculopathy.  That rating decision assigned a 10 percent 
evaluation under Diagnostic Code 5293-5010.  In a decision 
dated in October 1984 the BVA affirmed the RO's assignment of 
a 10 percent evaluation for the veteran's lumbar spine 
disability.  Subsequently, a rating decision dated in April 
1986 increased the evaluation for the veteran's back 
disability from 10 percent to 20 percent.  That evaluation 
has remained in effect since that time.  

Under the criteria in effect when the veteran filed a claim 
for an increased evaluation for his back disability, a 20 
percent evaluation contemplated findings of moderate 
intervertebral disc syndrome with recurring attacks.  The 
next higher 40 percent evaluation contemplated findings 
reflective of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Under Diagnostic Code 5010 for traumatic arthritis, 
evaluations are assigned as they are for degenerative 
arthritis, which in turn is rated based on the limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved, in this case, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under that 
Diagnostic Code, a 20 percent evaluation is for assignment 
for moderate limitation of lumbar spine motion and a 40 
percent evaluation for severe limitation of lumbar spine 
motion.  

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003 the schedular criteria used to 
evaluate the spine were revised and amended.  Under the 
September 2002 changes, intervertebral disc syndrome was 
evaluated based on either on its chronic neurologic and 
orthopedic manifestations or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation.  A 20 percent evaluation was for assignment with 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 
12 months, and a40 percent evaluation was for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Notes following the 
amended Diagnostic Code 5293 advise that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Also, under the criteria effective in September 2002, a 40 
percent evaluation is for assignment for severe limitation of 
lumbar spine motion or favorable ankylosis of the lumber 
spine under Diagnostic Codes 5292 and 5289, respectively, and 
a 50 percent evaluation was for assignment under Diagnostic 
Code 5289 for unfavorable ankylosis.  

The changes effective September 26, 2003, provide that 
intervertebral disc syndrome, preoperatively or 
postoperatively, should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  Under the General Rating Formula, 
evaluations are assigned with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of injury or 
disease.  That formula provides for a 20 percent evaluation 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation contemplates forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

The evidence for consideration under the schedular criteria 
in effect when the veteran filed his claim for an increased 
evaluation for his back disability and prior to the September 
2002 changes to the rating schedule consists of VA outpatient 
treatment records and the report of a December 1999 VA 
examination.  While the VA treatment records document 
complaints and treatment for low back pain, those records 
generally contain limited clinical findings with which to 
evaluate the severity of the veteran's disability.  Although 
the entirety of the record has been considered in this 
matter, the December 1999 VA examination has the greatest 
probative value in assessing the severity of the veteran's 
lumbar spine disability at the time prior to the revisions of 
the rating schedule.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (The revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of a revision of law); see 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Holding that 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern).  

The report of the December 1999 VA examination shows the 
veteran reported that he experienced bilateral lower 
extremity pain that involved his lateral thighs and radiated 
to the bottom of his feet.  The veteran indicated that he 
experienced pain every day, but that he seldom used a brace 
and did not use a cane, walker, wheelchair or crutches.  On 
physical examination motor strength was described as 5/5, 
with bilateral lower extremity straight leg raising to 30 
degrees.  Sensory examination was intact to light touch and 
deep tendon reflexes were normal, active and symmetrical.  
Range of motion of the lumbar spine was flexion to 
95 degrees, extension to 35 degrees, lateroflexion to 40 
degrees and rotation to 35 degrees.  The veteran had a normal 
gait.  The assessment following the examination was the 
veteran had bilateral S1 radiculopathy, but had no motor 
weakness and no evidence of easy fatigability, 
incoordination, significant painful motion or pain with use 
with a normal range of motion.  

This evidence does not support an increased evaluation for 
his back disability under the criteria in effect prior to 
December 2002.  The VA examination performed during that time 
period indicated that the veteran had a normal range of 
motion and thus would not be entitled to a higher evaluation 
based on limitation of motion since the evidence clearly does 
not demonstrate that the veteran has severe limitation of 
lumbar spine motion.  The evidence also does not show that 
the veteran has significant symptomatology to warrant a 
higher evaluation under Diagnostic Code 5293.  While the 
veteran clearly experiences pain as the result of his lumbar 
disc disease, that disability has not produced any 
significant limitation of motion and the examiner indicated 
that at the time of the December 1999 VA examination that 
motor strength, sensation and reflexes were all normal.  
While the veteran undoubtedly experiences low back pain, 
which the veteran has described as severe, the clinical 
findings shown on examination are not reflective of severe 
intervertebral disc syndrome or severe limitation of motion.  
The examiner also indicated that there was no evidence of 
excessive fatigability, incoordination, significant painful 
motion or pain with use.  An evaluation in excess of 20 
percent under the schedular criteria in effect prior to 
September 2002 is not warranted.  

As for an evaluation of the veteran's back disability under 
the schedular criteria in effect as of September 2002, the 
evidence for consideration consists of VA treatment records.  
However, while those records show the veteran was seen for 
complaints and treatment for low back pain with 
radiculopathy, those records do not document the presence of 
severe limitation of lumbar spine motion or that the 
veteran's back disability had caused incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Therefore, the veteran 
is not shown to warrant an evaluation in excess of 20 percent 
based on either the total duration of incapacitating episodes 
over the past 12 months or by combining separate evaluations 
for chronic orthopedic and neurological manifestations, 
particularly since the veteran is shown to have no more than 
moderate limitation of lumbar spine motion.  Therefore, an 
evaluation in excess of 20 percent under the criteria in 
effect as of September 2002 is not shown to be warranted.  

Lastly, evidence for consideration does not demonstrate an 
entitlement to an evaluation in excess of 20 percent under 
the schedular criteria that became effective in September 
2003.  The most probative evidence consists of reports of VA 
examinations performed in July 2004 and March 2005.  However, 
those examination reports, as well as the contemporaneous 
treatment record do not show that the veteran's back 
disability has caused incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months or that forward flexion of the 
thoracolumbar spine was 30 degrees or less or that there was 
favorable ankylosis of the entire thoracolumbar spine.  

The July 2004 VA examination indicated that forward flexion 
of the lumbar spine was to 45 degrees and the examiner 
commented that it was his opinion that during flareups range 
of motion decreased an additional 20 to 25 percent.  However, 
at the time of a March 2005 VA examination forward flexion 
was described as 85 out of 90 degrees with extensive testing 
and that there was only 5 degrees of loss on repetitive 
testing.  Noteworthy, following the March 2005 VA examination 
the examiner indicated that most of the veteran's discomfort, 
based on passive range of motion maneuvers, stem from likely 
hip acetabular-derived pain and therefore the ongoing 
severity of the veteran's back strain, in the examiner's 
opinion was minimal.  

An evaluation in excess of 20 percent is not shown to be 
warranted under the criteria that became effective in 
September 2003.  The veteran is not shown to have had any 
incapacitating episodes as a result of his back disability, 
defined as acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  There is also no 
indication that the veteran's forward flexion of the 
thoracolumbar spine was limited to 30 degrees or less.  
Accordingly, the veteran is not shown to warrant an 
evaluation in excess of 20 percent for his lumbar spine 
disability. 

In reaching this decision the Board has considered, in 
addition to the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, when the 
veteran's lumbar spine was symptomatic and productive of 
additional functional impairment, he did not meet the 
criteria for a higher evaluation for his back disability, 
even with this additional impairment considered.


Evaluation of Anal Fistulotomy/Cryptotomies

A rating decision dated in June 1981 granted service 
connection for an anal fistulotomy and multiple anal 
cryptotomies.  That rating decision assigned a noncompensable 
evaluation under Diagnostic Code 7335.  That evaluation 
remained in effect until a rating decision dated in July 2005 
increased the evaluation from noncompensable to 10 percent.  

Under Diagnostic Code 7335, evaluations are assigned based on 
the degree of impairment of sphincter control.  A 10 percent 
evaluation is for assignment when there is constant slight or 
occasional moderate leakage.  A 30 percent evaluation is for 
assignment with occasional involuntary bowel movements 
necessitating the wearing of a pad.  

A report of a February 2004 VA digestive system examination 
showed the veteran reported that he used no topical agents or 
protective pads.  More recently, at the time of a May 2005 VA 
examination the veteran reported that after four operations 
for hemorrhoids he had some loss of sphincter control.  He 
indicated that he had fecal incontinence approximately once a 
month.  On physical examination there was some evidence of 
fecal leakage as there was some small liquid stool around the 
anus.  

An evaluation in excess of 10 percent is not warranted.  The 
evidence demonstrates no more than slight or occasional 
moderate leakage and at no time has the veteran indicated 
that his disability necessitated the wearing of a pad.  While 
the veteran reported that he had some fecal incontinence 
approximately once a month, this does not constitute 
occasional involuntary bowel movements thereby demonstrating 
an entitlement to the next higher 30 percent evaluation.  
Accordingly, the Board concludes that the currently assigned 
10 percent evaluation is appropriate.  
Evaluation of Hemorrhoids

A rating decision dated in June 1981 granted service 
connection for hemorrhoids.  That rating decision assigned a 
noncompensable evaluation under Diagnostic Code 7336 and that 
evaluation has remained in effect since that time.  

Under Diagnostic Code 7336, a noncompensable evaluation is 
for assignment for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation is for assignment for 
hemorrhoids that are large or thrombotic, irreducible with 
excessive redundant tissue, evidencing frequent recurrences.  

A review of the evidence for consideration discloses that 
while the veteran may currently have hemorrhoids, those 
hemorrhoids were clearly not large or thrombotic.  As such, a 
higher evaluation for the veteran's hemorrhoids is not 
warranted.  

For example, at the time of the February 2002 VA examination 
there were no external hemorrhoids.  The impression following 
the examination was hemorrhoids, status post surgical 
resection times three without apparent residuals.  The 
examiner also pointed out that a recent colonoscopy performed 
in June 2000 disclosed no evidence of internal or external 
hemorrhoids.  While the presence of a hemorrhoid at the 3 
o'clock position was noted at the time of a May 2005 VA 
examination, that hemorrhoid was in no way described as 
large, thrombotic or irreducible with excessive redundant 
tissue.  Therefore, the Board concludes that entitlement to a 
compensable evaluation for the veteran's hemorrhoid 
disability is not warranted. 

 
ORDER

Service connection for major depression is denied.  

An evaluation in excess of 40 percent for partial neurogenic 
loss of sensation of the bladder is denied.  

An evaluation in excess of 20 percent for a herniated lumbar 
disc with degenerative osteoarthritis of the lumbar spine is 
denied. 

An evaluation in excess of 10 percent for anal fistulotomy 
and cryptotomies is denied.  

A compensable evaluation for hemorrhoids is denied.  


REMAND

The petition to reopen a claim of service connection for a 
heart disorder must be remanded for compliance with a recent 
decision from the United States Court of Veterans Appeals 
(Court).  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006).  The Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim preciously denied 
includes advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  It 
was further held that the VA must, in the context of a claim 
to reopen, look at the basis of the denial in the prior 
decision and to provide a notice letter to the veteran that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letters provided to the veteran 
issued in connection with the veteran's claim to reopen the 
previously denied claim for service connection for a heart 
disorder do not comply with the Kent ruling.  

This case is therefore being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following action:  

The RO should advise the veteran of what 
evidence would substantiate his request 
to reopen his claim for service 
connection for a heart disorder, last 
denied in a September 2001 rating 
decision.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the RO 
should comply with the Court's guidance 
in Kent and advise the veteran of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  The veteran's claim for a total rating 
must also thereafter be readjudicated.  If the benefits 
sought are not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


